Exhibit 10.16 WARRANT NEITHER THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ SECURITIES ACT ”), OR UNDER THE SECURITIES LAWS OF ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. JUHL ENERGY, INC. WARRANT Warrant No.: [UW-1] Original Issue: Date: [], 2014 [], 2014 JUHL ENERGY, INC. a Delaware corporation (the “ Company ”), hereby certifies that, for value received, Northland Securities, Inc. or its registered assigns (the “ Holder ”), is entitled to purchase from the Company up to a total of []1 shares of Common Stock (each such share, a “ Warrant Share ” and all such shares, the “ Warrant Shares ”), at any time and from time to time from and after the Original Issue Date and through and including []2 (the “ Expiration Date ”) relating to a public offering (the “ Offering ”) of Common Stock by the Company and certain of its stockholders, and subject to the following terms and conditions: This Warrant is granted in connection with that certain Purchase Agreement, dated [], 2014 between the Company and Northland Securities, Inc. as Underwriter (the “ Purchase Agreement ”) and the public offering of [] Shares of the Common Stock registered on the Company’s Registration Statement on Form S-1 (the “ Registration Statement ”) filed with the U.S. Securities and Exchange Commission (the “
